 In the MatterOfMONTGOMERYWARD & COMPANY,INCORPORATED,EMPLOYERandINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, LOCAL 49, AFL,PETITIONERCase No. 36-RC-266.-Decided February 10, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Patrick H.Walker, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employees ofthe Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons :The Petitioner seeks to represent a unit limited to certain repairmenemployed at the Employer's Portland, Oregon, mail order branch.The Employer contends that such a unit is inappropriate.The Employer's building in Portland houses both its retail storeand its mail order branch.The repair service department, which ispart of the mail order branch, is devoted to the repair of appliancesfor the retail store and for the mail order branch.Of the approxi-mately 40 employees in the repair service department, the Petitioner,seeks to represent only the appliance repairmen, 14 in number; theremainder are watch repairmen, craters, stock clerks, and other clericalemployees.The appliance repairmen repair every type of mechanical item soldby the Employer, including radios, washing machines, garden tractors,1Warehousemen's Union, Local No. 206, International Brotherhood of Teamsters,Chauf-feurs, Stablemen&Helpers ofAmerica, AFL,herein called the Teamsters, and InternationalJewelry Workers,Local 41, AFL,herein calledthe Jewelryworkers, both of which representemployees of the Employer, were notified of the hearing in this case but did not intervene.88 NLRBNo. 111.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDtypewriters, bicycles, furniture, guns, percolators, and a great varietyof other small electrical and mechanical appliances.Although muchof their work requires merely the use of a screw driver or a wrench,some of it necessitates the use of more complex equipment, such asvoltage and continuity meters, lathes, grinders and drill presses.Itdoes not appear that the Employer follows any apprenticeship pro-gram.2The head of the department said that he requires applicantsfor repairmen jobs to have had experience in the work, and two repair-men testified that they had had some specialized schooling in repairwork as well as several years' previous experience.Two other repair-men have been promoted from jobs as packer and correspondenceadjustor, respectively, and another was transferred from a selling job.Most of this repair work is done in the main repair shop, which islocated on the ninth floor of the building; the repairmen who workoutside report to, and receive their assignments from, an office on thefirst floor.There is also a shop on the second floor where customersbring equipment which needs repair; some repair work is also doneby these repairmen in the Employer's various warehouses.The repairdepartment stocks 5,500 items in its parts service unit, and repairsapproximately 2,500 pieces of merchandise each month.Equipmentrequiring a complete overhaul is usually returned to the manufacturer.There is no interchange of personnel between the repair departmentand other departments.All employees of the Employer share thesame employee benefits, such as purchase discounts, insurance plans,and vacations.In 1940, the Board found appropriate a unit of all the employeesengaged in handling merchandise and doing warehouse work in theEmployer's mail order branch,3 and, following an election, certifiedthe Teamsters as the bargaining representative of such employees .4The Employer has signed contracts with the Teamsters since 1941 cov-ering these employees, including the repairmen here in question.However, these repairmen have never processed grievances throughthe Teamsters, and, in 1948, they negotiated a wage increase for them-selves in excess of that obtained by the Teamsters.The Teamsters'The Assistant Director of the Oregon State Apprentice Council testified that in 1944an apprenticeship program was established for appliance repairmen and for radio repair-men.He said that this program required 2 years' training for a man to qualify as ajourneyman appliance repairman in one manufacturer's line of goods and 4 for a journeymanradio repairman,and that some of the department stores and appliance stores in the areahad adopted and were following these apprenticeship programs.This Council is a divisionof the Oregon Bureau of Labor which,in cooperation with the Federal Bureau of Appren-ticeship of the United States Department of Labor,develops and formulates standards ofapprenticeship for the training of skilled workers in industry.8Montgomery Ward d Company,24 NLIIB 967.4Id., 26 NLRB 489. MONTGOMERY WARD & COMPANY,INCORPORATED617did not intervene in this proceeding to advance a claim to representthese repairmen.In 1947, the Board found a unit of porters and ma-trons in the mail order branch to be appropriate upon a petition byBuilding Service Employees International Union, Local 49, AFL, theTeamsters having relinquished their claim to represent the porters."Watch repairmen were excluded from the 1940 unit determination, andhave since been represented by the Jewelry Workers.Contrary to the Petitioner's assertion, we do not believe that theskill possessed and exercised by these appliance repairmen points tosuch a strong community of interests within the proposed unit as towarrant its severance from the established more inclusive bargainingunit.While it is true that a few of the 14 appliance repairmen arehighly skilled, it is equally clear that others regularly perform workrequiring very little training and experience.We have twice passedon the alleged craft status of appliance repairmen having comparableskills and have concluded in each instance that they were not suffi-ciently skilled to constitute a separate craft unit.6Nor does establish-ment by the State of Oregon of an apprenticeship program forappliance and radio repairmen confer craft status on these repairmenin the absence of any evidence that the Employer has adopted theprogram or that they otherwise meet the usual high skill requirementsof a regular training program. It is not widespread recognition of thehigh skill incident to a particular occupation which ordinarily proves(although it does indicate) the craft status of a particular group ofemployees, but rather the fact that the employees involved do possess,and in their work exercise, that high skill.Because the appliancerepairmen here involved are not craftsmen, they should not now besevered as a separate craft unit.Nor do the appliance repairmen constitute a functionally distinctdepartmental unit, for the Repair Service Department also includesother repairmen, as well as craters and clerks, categories which thePetitioner does not wish to represent.Accordingly, as the proposed unit is neither a craft group nor afunctionally distinct departmental group, we conclude that it is inap-propriate for collective bargaining purposes.We shall, therefore,dismiss the petition.ORDERITIS HEREBYORDERED that the petition herein be, and it hereby is,dismissed.°Montgomery Ward & Co., Incorporated, 72NLRB 1418.°Retail Employee Relations Commission,80 NLRB 1473;MontgomeryWard &Company,Inc.,82 NLRB 1059. ,618DECISIONSOF NATIONALLABOR RELATIONS BOARDMEMBER HOUSTON, dissenting :I do not agree with the majority's determination that the unit,sought by the Petitioner is inappropriate. "Appliance repairman"is a recently developed job classification in the department store in-dustry, and the Board's unit determinations as to such employees havenot been entirely consistent.In the unit established by the Board in1940 at the Employer's mail order branch herein involved appliancerepairmen were included with warehousemen, checkers, receivingclerks, freight elevator operators, packers, porters, stock clerks, andother employees handling merchandise.' In later cases, where noother labor organization sought to represent such repairmen, the Boardhas included them in units of sales employees of department stores."Recently the Board refused to sever appliance repairmen in two de-partment stores from an association-wide unit for sales and other em-ployees.9Moreover, in two recent cases, one of which involved theEmployer's Phoenix, Arizona, store, where the unions proposed theinclusion of appliance repairmen with warehousemen, the Board ex-eluded such repairmen, stating that "their duties and interests aredifferent from those of warehouse employees." 10Thus, by these re-cent standards, repairmen are inappropriately included in the cur-rently recognized unit, which was established largely on the basis ofthe extent of organization and union membership eligibility, factorswhich we can no longer consider controlling in making unit deter-minations.-Yet my colleagues refuse to grant this group the op-portunity to separate from the established unit even though the Team-sters did not intervene in this proceeding with a claim to represent the.group.The majority deems itself bound by the Board's decision in thecase involving the Employer's Kansas City, Kansas, store .12How-ever, the Petitioner in the present case has proved a distinction be-tween the cases. In theKansas Citycase the Board emphasized thefact that appliance repairmen, though skilled, belonged to no recog-nized craft.Here the Petitioner has established that these* appliancerepairmen have achieved formal recognition by the State as an ap-prenticeable craft.'Montgomery Ward & Company,24 NLRB 967.8The P. B. Magrane Store, Inc.,84 NLRB 345;PhelpsDodge Mercantile Company, 78NLRB 179;Louis Pizitz DryGoodsCompany, 71NLRB 579;Sears,Roebuck and Company,66 NLRB 285.°Retail Employee Relations Commission,80 NLRB 1473.10Montgomery Ward & Company,85 NLRB 976;Miller and Rhoads, Incorporated,86NLRB 625.11Section 9 (c) (5).12MontgomeryWard & Company,Inc.,82 NLRB 1059. MONTGOMERY WARD & COMPANY, INCORPORATED619It is not requisite, however, that we find these men to be craftsmenin order to grant them separate representation.We customarily con-cede the right to select a separate bargaining representative to a groupof employees who are identifiable as a group, are skilled workmen, andperform a separate group function, as is true of the repairmen herein,and where no other union is contending for inclusion of the group ina more comprehensive unit.Only recently we have granted separaterepresentation to "Ediphone" servicemen, apart from the sales per-sonnel in a retail establishment; 13 to radio, phonograph, and televi-sion repairmen in a wholesale appliance store; 14 and to window trim-mers in a large department store Y5 It is difficult to see why the unitsought by the Petitioner herein is any less appropriate than these.Confirming the propriety of granting an opportunity for separaterepresentation to the repairmen in this case is the fact that the Em-ployer has bargained separately with these repairmen, settling griev-ances with them, and granting them wage increases higher than thosenegotiated by the Teamsters.To hold that, despite this recognitionby the Employer, the bargaining history of the Teamsters requiresthe dismissal of the present petition is, in my opinion, unreasonable.To deny these men who, as a group, meet our tests of identifiability,homogeneity of skills and working conditions, and severability of func-tion, of their right to designate a separate bargaining representativebecause they belong to no traditional craft, is even less reasonable.Upon the entire record, I would find that the unit sought by the Peti-tioner is appropriate for collective bargaining purposes, and that anelection should be directed.13Edwin C. Barnes and Bros.,87 NLRB 1317.14General Electric Supply Corporation,83 NLRB 1135.15Goldblatt Brothers,Inc.,86 NLRB 914.